Case: 09-60497     Document: 00511114835          Page: 1    Date Filed: 05/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 18, 2010
                                     No. 09-60497
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROBERTO ABDULIO PORTILLO-RIVAS,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 021 435


Before DeMOSS, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Roberto Abdulio Portillo-Rivas petitions for review of an order of the Board
of Immigration Appeals (BIA) affirming the immigration judge’s (IJ) decision to
deny his request for asylum and withholding of removal under the Immigration
and Nationality Act and relief under the Convention Against Torture (CAT). As
an initial matter, because Portillo-Rivas failed to challenge the denial of CAT
protection before the BIA, we lack jurisdiction to address the issue. See Wang
v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60497    Document: 00511114835 Page: 2        Date Filed: 05/18/2010
                                 No. 09-60497

      Portillo-Rivas argues that he is entitled to asylum and withholding of
removal because of the likelihood of future persecution on account of his
membership in a particular social group. We review the BIA’s determination
that Portillo-Rivas is not eligible for asylum or withholding of removal under the
substantial evidence standard, meaning that we will affirm “unless the evidence
compels a contrary conclusion.” Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th
Cir. 1996); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
      Both the BIA and the IJ determined that Portillo-Rivas failed to establish
that he had a well-founded fear that he would be persecuted should he return to
his native country. The evidence does not compel a contrary conclusion. See
Eduard v. Ashcroft, 379 F.3d 182, 186 (5th Cir. 2004).
      The BIA and IJ also determined that Portillo-Rivas failed to establish that
he would be subjected to persecution on account of his race, religion, nationality,
membership in a particular social group, or political opinion. Portillo-Rivas has
not demonstrated that he is a member of social group protected under 8 U.S.C.
§ 1101(a)(42). See Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir. 2006).
      As Portillo-Rivas has not shown that he is a refugee as defined in
§ 1101(a)(42), he is not eligible for asylum. See Jukic v. INS, 40 F.3d 747, 749
(5th Cir. 1994). Accordingly, he cannot meet the more stringent standard of
eligibility for withholding of removal. See Faddoul v. INS, 37 F.3d 185, 190 n.7
(5th Cir. 1994).
      PETITION FOR REVIEW DENIED.




                                        2